DENNIS, Justice,
concurring in part, dissenting in part.
I concur in the majority’s finding that the respondent violated the rules of professional conduct.
I dissent from the sanction imposed by the majority as being indulgently inconsistent with the discipline applied to other attorneys in similar cases. In LSBA v. Hinrichs, 486 So.2d 116 (1986) this court established factual standards to guide itself in selecting the proper sanction for an attorney found guilty of violating DR 9-102 in mishandling his client’s funds. A three year suspension should be imposed where a lawyer is guilty of at least a high degree of negligence in violating DR 9-102, the lawyer has benefitted from this infraction, and there are no significant mitigating circumstances. 486 So.2d at 123. By its failure to adhere to this standard the majority creates inequality and unfairness in the enforcement of the rules of professional conduct.